NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                              FEB 11 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

PATRICIA F. BROWN,                               No. 14-35214

               Plaintiff - Appellant,            D.C. No. 1:13-cv-00048-SEH

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted January 15, 2015 **

Before:        THOMAS, Chief Judge, D.W. NELSON and LEAVY, Circuit Judges.

       Patricia F. Brown appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and affirm.

      Contrary to Brown’s contention, the ALJ did not err at step two of the

sequential evaluation when the ALJ did not identify pes planus (flat foot), regional

pain syndrome, and foot and ankle pain among Brown’s severe impairments.

There was no evidence that pes planus significantly limited Brown’s ability to do

basic work activities. See 20 C.F.R. § 404.1520(c) (defining “severe impairment”

as “any impairment or combination of impairments which significantly limits

[one’s] physical or mental ability to do basic work activities”). Pain syndrome is

not clearly diagnosed in the record, and pain by itself is a symptom, not an

impairment. See 20 C.F.R. § 404.1529(b) (“Your symptoms, such as pain . . . will

not be found to affect your ability to do basic work activities unless medical signs

or laboratory findings show that a medically determinable impairment(s) is

present.”). Moreover, the ALJ appropriately considered all of Brown’s conditions

in the sequential analysis.

      Brown also contends that the ALJ failed to offer specific, clear and

convincing reasons for discrediting her statements concerning the intensity,

persistence, and limiting effects of her symptoms. This contention fails because

the ALJ identified inconsistencies between Brown’s statements and the medical


                                          2                                    14-35214
evidence. See Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)

(discussing legal standard). The ALJ noted that, by late 2002 or early 2003, Brown

was no longer complaining of significant right ankle and hip pain and did not

receive any treatment or evaluation related to her right ankle from April 2003 to

February 2005, during which time she was pregnant and gave birth to her son. The

ALJ also noted that the record did not support Brown’s claims of having difficulty

sitting before June 2005, the date that Brown was last insured for disability

insurance benefits.

      We reject Brown’s contention that the ALJ failed to consider opinions of

treating physician Dr. Michael Schabacker because the statements at issue reflect

Brown’s subjective complaints, not Dr. Schabacker’s medical opinions.

      Brown contends that the hypothetical questions that the ALJ asked of the

vocational expert did not include all of Brown’s impairments. This contention fails

because the ALJ did not rely on the vocational expert’s responses to the

hypothetical questions in determining that Brown could perform a full range of

sedentary work, including her past work as a legal assistant.

      AFFIRMED.




                                          3                                     14-35214